DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 needs to end in a period.
Claim 4 should read “wherein said tooth comprises the chisel edge”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2014/0026721A1).
Regarding claim 1, Yang discloses a removal tool for a screw-on canister filter, comprising: a tooth having a chisel edge, a bevel surface, and a receding surface (Item 1111 is a toothed surface containing a sharp chisel edge, an inclined bevel surface and a declined receding surface, poorly shown but can be seen in Figure 4); said tooth has an interference fit to a screw-on canister filter; a side aperture allowing access to a filter bottom (Figure 4 left and right of page).
Regarding claim 2, Yang discloses the removal tool of claim 1, further comprising a plurality of said tooth (Figure2)
10 Regarding claim 3, Yang discloses the removal tool of claim 1, further comprising a plurality of said side aperture (Figure 4 left and right of page).  
Regarding claim 4, Yang discloses the removal tool of claim 1, wherein said tooth comprises the chisel edge to be located on a center of a filter scallop (“located on a center of a filter scallop” is viewed as intended use.  The oil filter is a separate component which is rotated independently of the tool.  There is a plurality of toothed surfaces and there are different configurations of oil filters.  The toothed surfaces are fully capable of being positioned on the center of the filet scallops).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2014/0026721A1) in view of Sun (CN110653755A).
Regarding claim 5, Yang discloses the removal tool of claim 1, further comprising of a metal material (Paragraph [0029]).
Yang fails to explicitly disclose the material being made of a ferrous based alloy.
Sun teaches an oil filter tool being made of a cast steel, which is a ferrous alloy (Paragraph [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of Yang to be made of the material as taught by Sun.  Selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art (MPEP2144.07). Doing so would allow the tool to have high strength. Further iron and steel are widely available, strong, and cheap which are the reasons they are commonly used in tools.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723